Exhibit 10.2 FORM OF SUBSCRIPTION AGREEMENT This SUBSCRIPTION AGREEMENT (this “ Agreement ”) made as of the last date set forth on the signature page hereof by and between Diffusion Pharmaceuticals Inc., a Delaware corporation (the “ Company ”) and the undersigned investor in the Offering (as defined below) (the “ Subscriber ”). W I T N E S S E T H: WHEREAS, the Company is conducting a private offering (the “ Offering ”) consisting of up to an aggregate of 7,500,000 shares of the Company’s Series A convertible preferred stock, par value $0.001 per share (the “ Preferred Stock ”), at a purchase price equal to $[●] per share (the “ Purchase Price ”), each share of Preferred Stock being convertible into a share of the Company’s common stock, par value $0.001 per share (the “ Common Stock ”) at a conversion price equal to the Purchase Price, subject to adjustment; WHEREAS, in connection with a purchase of shares of Preferred Stock, each investor in the Offering will receive a five-year warrant (the “ Warrant ”, and collectively with the Preferred Stock, the “ Securities ”) to purchase one (1) share of Common Stock of the Company for each share of Preferred Stock purchased by such investor in the Offering at an exercise price equal to $[
